Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-18 were elected, 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/3/2021.
Applicant argued that since the “calibration feed system” is not mentioned in the independent claim, however it would still require searching.  Also the limitations of method process steps require attributing a varying amount of weight during examination versus those attributed to the apparatus claims, not to mention the undue burden of a search that exists to parse two different classifications as were enumerated in the restriction requirement of record.  For these reasons that amount to an undue search burden that exists, the two groups were correctly restricted and the requirement is herein made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenstead (20120045369) in view of Giusto et al. (ACS Publications Omega 2018 7517-7522) and in a further view of Duncan et al. (2013/0330245).
With regard to claims 14-18, Greenstead et al. teach a sample inlet 22, a cleaning solution solenoid valve 8, which has a cleaning solution feeding port which is fed via a level sensor and filter 12 and a cleaning solution inlet 18 out of a cleaning solution reservoir, which is not shown in the figure. Downstream of the cleaning solution solenoid valve 8 there is a calibration solenoid valve 7, which has a
calibration solution feeding port which is fed via a level sensor and filter 12 and a calibration solution inlet 17 out of a calibration solution reservoir, which is not shown in the figure. Further downstream the calibration solenoid valve 7 the sample flow stream enters the lower part of a capillary flow-through reactor 4, and leaves the reactor 4 to enter into a primary debubbler 6, downstream of which it is driven by one of the peristaltic pumps 2 to a zero calibration solenoid valve 5. Downstream the zero calibration solenoid valve the sample stream again enters the reactor 4. Here a series of chemical reagents is introduced to the sample in a fixed sequence. Each reagent enters via a reagent dosing and injection means, driven by one of the peristaltic reagent pumps 3, fed via a level sensor and filter 12 out of a reagent reservoir, which are not shown in the figure. First reagent is a first acid reagent 16, for first 
Greenstead et al. does not teach the use of a reflector capable of reflecting light that is incident thereon back into the volume of the reaction chamber or the processor capable of controlling all operations on board the device.
Giusto et al. teach various methods of reflection in their device capable of colorimetric detection.  In particular Giusto et al. teach polymer dielectric mirrors (or distributed Bragg reflectors, DBR) proved to be a reliable and low-cost platform for colorimetric sensing for both organic and inorganic analytes (Introduction).  
It would have been obvious to a person of skill in the art at the time the invention was made to have used the DBR of Giusto et al. within the detecting device of Greenstead et al. for the expected benefit of achieving a reliable and low cost platform for colorimetric sensing.
Neither Greenstead or Giusto et al. teach the use of a controller or processor capable of communicating with the colorimeter, the valve and the reagent feed systems and capable of operating these pieces.

It would have been obvious to a person of skill in the art at the time the invention was made to enable chemical analyses in the field, outside of a laboratory setting, affording accurate and precise chemical analysis using the processor of Duncan et al. within the device of the prior art.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/9/2021